343 F.2d 909
Thomas RACHEL et al., Appellants,v.STATE OF GEORGIA, Appellee.
No. 21354.
United States Court of Appeals Fifth Circuit.
April 19, 1965.

Anthony G. Amsterdam, Philadelphia, Pa., howard Moore, Jr., Donald L. Hollowell, William H. Alexander, Atlanta, Ga., Jack Greenberg, New York City, Melvyn Zarr, New York City, Ann Cooper, John Quarles, Jr., Boston, Mass., of counsel, for appellants.
J. Robert Sparks, Asst. Sol.  Gen., Albert Sidney Johnson, Asst. Atty. Gen. of Georgia, Atlanta, Ga., Eugene Cook, Atty. Gen. of Georgia, William T. Boyd, Sol.  Gen., Atlanta, Ga., for appellee.
Before TUTTLE, Chief Judge, BELL, Circuit Judge, and WHITEHURST, District Judge.
PER CURIAM:


1
It is ordered that the petition for rehearing filed in the above styled and numbered cause be, and the same is, hereby denied.

PER CURIAM:

2
It appearing that each of the members of the Court adheres to his views originally expressed in the several opinions heretofore filed, the petition for rehearing is denied.


3
BELL, Circuit Judge (concurring in part and dissenting in part):


4
I would grant the petition for rehearing to the extent noted in my dissent to the original opinion and for that purpose I dissent from the denial of the petition for rehearing; otherwise I concur.

WHITEHURST, District Judge (dissenting):

5
I would grant the petition for rehearing for the reason that the Appellate Court has no jurisdiction by virtue of Rule 37(a)(2) of the F.R.Crim.P.